Name: Commission Regulation (EC) No 1205/2003 of 4 July 2003 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  consumption;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1205Commission Regulation (EC) No 1205/2003 of 4 July 2003 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products Official Journal L 168 , 05/07/2003 P. 0013 - 0013Commission Regulation (EC) No 1205/2003of 4 July 2003amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 80(b) thereof,Whereas:(1) Commission Regulation (EC) No 753/2002(3), as amended by Regulation (EC) No 2086/2002(4), lays down 1 August 2003 as the date from which it is to apply to allow economic operators in the wine sector and the national authorities concerned enough time to prepare for the new labelling rules laid down in that Regulation.(2) Regulation (EC) No 753/2002 provides for a transitional period up to 1 August 2003 during which economic operators may continue to use labels and pre-packaging material bearing particulars which were printed in conformity with the provisions applicable when they were put into circulation but which no longer conform to the provisions of Regulation (EC) No 753/2002.(3) Following discussions between the national authorities concerned and between those authorities and the trade, it is necessary to prolong that transitional period to 1 February 2004 to allow economic operators to use labels and pre-packaging material complying with the previous provisions.(4) Regulation (EC) No 753/2002 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 753/2002 is hereby amended as follows:The second subparagraph of Article 47(1) is replaced by the following:"Labels and pre-packaging material bearing particulars which were printed in conformity with the provisions applicable up to the entry into force of this Regulation may continue to be used until 1 February 2004."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 118, 4.5.2002, p. 1.(4) OJ L 321, 26.11.2002, p. 8.